DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8-15, the prior art fails to teach when the X-ray CT imaging is performed on a first imaging region including a front tooth region as said imaging region, said processor causes said X-ray detector to turn along said go-around orbit, and when the X-ray CT imaging is performed on a second imaging region including a molar region as said imaging region, using said first motor and said second motor, said processor causes said X-ray generator and said X-ray detector to turn around said head while positioning said imaging region between said X-ray generator and said X-ray detector such that a proportion of a minimum value of a distance between the center of said second imaging region and said X-ray detector to a maximum value of the distance is greater than a proportion of a minimum value of a distance between the center of said first imaging region and said X-ray detector to a maximum value of the distance as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884